                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
______________________________________________________________________________

RAYMOND WATISON,                       )
a/k/a RAYMOND “KING BELAL”             )
WATISON,                               )
                                       )
     Plaintiff,                        )        No. 2:19-cv-02684-TLP-tmp
                                       )
v.                                     )        JURY DEMAND
                                       )
TENNESSEE DEPARTMENT OF                )
CORRECTION, et al.,                    )
                                       )
     Defendants.                       )
______________________________________________________________________________

    ORDER GRANTING MOTION TO CHANGE VENUE AND TRANSFERRING CASE


       Plaintiff Raymond Watison,1 a/k/a Raymond King Belal Watison, sued pro se under

42 U.S.C. § 1983 and moved to proceed in forma pauperis. (ECF Nos. 1& 2.) The Court

granted leave to proceed in forma pauperis and assessed the civil filing fee under the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(a)–(b). (ECF No. 4.)

       Plaintiff moved to change venue. (ECF No. 6.) Plaintiff notes that every Defendant

named in his lawsuit resides in either Davidson County or Wayne County, Tennessee, both of

which are in the Middle District of Tennessee. (Id. at PageID 34.) He requests that the Court

transfer his case to the U.S. District Court for the Middle District of Tennessee, where venue is

proper. (Id. at PageID 35.)




1
 Watison is a state prisoner, Tennessee Department of Correction prisoner number 591583.
Tennessee is housing him currently at the South Central Correctional Facility (“SCCF”) in
Clifton, Tennessee.
       After review of the complaint, it appears Plaintiff sues Defendants located in Clifton and

Nashville, Tennessee, and the events of which he complains occurred at the SCCF in Clifton.

(See ECF No. 1.) Clifton is located in Wayne County, Tennessee, and Nashville is located in

Davidson County, Tennessee, both of which are part of the Middle District of Tennessee. See 28

U.S.C. §§ 123(b)(1) & (3). Under 28 U.S.C. § 1391(b), venue is proper in the Middle District of

Tennessee because the Defendants reside in that district and the events giving rise to this lawsuit

occurred in that district. For the convenience of the parties and in the interests of justice, the

Court GRANTS Plaintiff’s motion, (ECF No. 6), and will transfer his case to the U.S. District

Court for the Middle District of Tennessee. 28 U.S.C. § 1404(a).

       The Clerk is directed to TRANSFER this case, including all filings and pending motions,

to the U.S. District Court of the Middle District of Tennessee, Columbia Division at Columbia,

Tennessee. That Court will then screen the complaint under the PLRA.

       SO ORDERED, this 5th day of November, 2019.

                                                s/ Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  2
